ORDER
This case came before a hearing panel of this court for oral argument on November 16, 1993, pursuant to an order directing the parties to show cause why the defendant’s appeal from the confirmation of an arbitration award and the assessment of post-award interest should not be summarily decided.
After reviewing the memoranda and after hearing the arguments of counsel, we sustain the appeal of Allstate Insurance Company (defendant).
Catia Slaimen (plaintiff) was injured in an automobile collision on May 5, 1987. On November 6, 1990, an arbitration panel awarded the plaintiff $5,000 plus interest in the amount of $2,100. In the course of subsequent litigation plaintiff filed a motion in Superior Court to confirm the arbitration award with additional interest, after this court denied her request for a trial de novo. In granting plaintiffs motion to confirm the award, the trial justice supplemented the original award with interest to the date of his action on January 20, 1993. We are of the opinion that the trial justice erroneously awarded interest from the date of the arbitration award, November 6, 1990, to January 20, 1993. During that time plaintiff challenged the arbitration award, as was her right, but not at the cost of additional interest to defendant. Paola v. Commercial Union Assurance Companies, 490 A.2d 498, 499 (R.I.1985).
*268Having reached this decision, we need not address defendant’s contention that plaintiffs motion to confirm was time barred pursuant to G.L.1956 (1985 Reenactment) § 10-3-11.
For these reasons, we sustain the appeal, and deny interest on the arbitration award for the period November 6, 1990 to January 20, 1993. We remand the papers in the case to the Superior Court with our decision duly endorsed thereon.
WEISBERGER, Acting C.J., did not participate.